ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Vertex Construction & Engineering             )      ASBCA No. 59645
                                              )
Under Contract No. H92236-13-P-4956           )

APPEARANCE FOR THE APPELLANT:                        Mr. Hedayatullah Zaheb
                                                      CEO/President

APPEARANCES FOR THE GOVERNMENT:                      Lt Col James H. Kennedy III, USAF
                                                      Air Force Chief Trial Attorney
                                                     Erika L. Whelan Retta, Esq.
                                                      Trial Attorney

                                 ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 9 April 2015




                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true "copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59645, Appeal of Vertex
Construction & Engineering, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals